Citation Nr: 1737098	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  15-18 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for vasomotor rhinitis.

2.  Entitlement to service connection for a low back disability to include as secondary to service connected disabilities.

3.  Entitlement to service connection for a left hip disability to include as secondary to service connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January to May 1964 with over 26 years with the Air Force National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

A video conference was held before the undersigned Veterans Law Judge (VLJ) in July 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

In May 2017, the Board remanded the case for additional development.  The case has been returned to the Board for review.  Unfortunately, the development requested by the Board in the remand has not yet been completed.  Therefore, the appeal is remanded to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.



REMAND

In the May 2017 remand, the Board requested that the RO obtain medical records and schedule VA examinations.  While the Veteran submitted additional medical records, VA examinations were not scheduled nor did the RO issue a supplemental statement of the case (SSOC) concerning the additional medical records.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule appropriate VA compensation examination(s) to determine the current diagnoses and etiology of his rhinitis, left hip, and back disabilities. 

The examiner(s) is requested to indicate the likelihood the claimed disabilities, had their onset in or is otherwise etiologically related to the Veteran's military service, to include whether the left hip and low back disabilities are caused by, due to, or aggravated by service-connected knee disabilities.

The entire e-file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A complete rationale for any opinion expressed must be provided.  

2. Thereafter, the RO should readjudicate the issues in appellate status.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




